


Exhibit 10.1

 

STANDSTILL AGREEMENT

 

BETWEEN

 

TRANSAX INTERNATIONAL LIMITED

 

AND

 

CORNELL CAPITAL PARTNERS LP

 

DATED AS OF FEBRUARY 14, 2007

 

Agreement dated as of February 14, 2007 between Transax International Limited, a
Colorado corporation (the “Company”), and Cornell Capital Partners LP, a
Delaware limited partnership (“Cornell”).

 

Whereas, Cornell owns 1,600 shares of Series A Convertible Preferred Stock of
the Company, stated value $100 per share (the “Series A Preferred Stock”) and a
warrant to purchase 5,000,000 shares of the Company’s Common Stock ;

 

Whereas, the company has entered into a Letter of Intent with Gestao e
Processamento de Infomacoes de Saude Ltda (“CBGS”), dated January 17, 2007 (the
“Letter of Intent”) to sell its Brazil operating subsidiary and related
intellectual property (the “Transaction”).

 

Whereas, the Company and Cornell agree that it is in their mutual interests to
enter into this Agreement as hereinafter described:

 

Now, therefore, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereto covenant and agree as follows:

 

1. REPRESENTATIONS OF CORNELL. Cornell represents and warrants to the Company as
follows:

 

(a) Cornell beneficially owns the Series A Preferred Stock as of the date of
this Agreement, and pursuant to the Certificate of Designations does not have a
right to vote the Series A Preferred Stock other than as provided for under the
laws of the State of Colorado.

 

(b) Cornell beneficially owns the Warrants to purchase common stock of the
company.

 

(c) Cornell has full and complete authority to enter into this Agreement and to
perform its obligations hereunder. This Agreement constitutes a valid and
binding agreement enforceable in accordance with its terms.

 

(d) Other than as outlined in the Investment Agreement by and between the
Company and Cornell, dated January 13, 2006 (the “Investment Agreement”) the
Certificate of Designations dated January 13, 2006 filed by the Company on
January 18, 2006 in connection with the Investment Agreement (the “Certificate
of Designations”), the Investor’s Registration Rights Agreement by and between
the Company and Cornell dated January 13, 2006 (the “Investor’s Registration
Rights Agreement”)(collectively the Investment Agreement, Certificate of
Designations, and the Investor’s Registration Rights Agreement are referred to
as the “Transaction Documents”),there are no arrangements, agreements, or
understandings between Cornell and any other person regarding ownership or
voting of securities of the Company.

 

1

--------------------------------------------------------------------------------




2. REPRESENTATIONS OF THE COMPANY. The Company represents and warrants to
Cornell as follows:

 

(a) The Company has full and complete authority to enter into this Agreement and
to perform its obligations hereunder. This Agreement constitutes a valid and
binding agreement enforceable in accordance with its terms.

 

(c) The execution, delivery and performance of this Agreement by the Company
will not conflict with or result in a breach, violation or default under the
Company’s Certificate of Incorporation or Bylaws or any agreement, contract or
instrument to which the Company is a party.

 

3. OBLIGATIONS OF Cornell. Until April 30, 2007 Cornell hereby agrees that it
will not convert, sell, assign or transfer any shares of Series A Preferred
Stock or Warrants;

 

4. OBLIGATIONS OF THE COMPANY.

 

(a) The Company will consummate the closing of the Transaction pursuant to the
Letter of Intent to sell its Brazil subsidiary and intellectual property no
later than April 30, 2007:

 

(b) The Company shall have the right to purchase repurchase 1,600 shares of
Series A Preferred Stock at a purchase price of $1,600,000 plus a redemption
premium of fifteen percent (15%)(the “Payment”) until April 30, 2007; and

 

5. TERM. The term of this Agreement shall commence upon execution by the Company
and Cornell and terminate on April 30, 2007 provided, however, this Agreement
may be terminated by the Company upon a material adverse change in the business,
operations, assets, financial condition or prospects of the Company or its
subsidiaries and upon written notification to Cornell. Upon such termination of
this Agreement by the Company the rights, obligations, restrictions and
limitations on the Company and Cornell hereunder shall immediately terminate.

 

6. MISCELLANEOUS.

 

(a) EXPENSES. Each party hereto shall pay its own expenses incurred in
connection with this Agreement.

 

(b) SUCCESSORS AND ASSIGNS. The Agreement may not be assigned by the parties
with out the express written consent of the non assigning party hereunder.

 

(c) SURVIVAL OF REPRESENTATIONS, WARRANTIES, AND AGREEMENTS. All
representations, warranties, covenants and agreements made herein shall survive
the execution and delivery of this Agreement.

 

(d) ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof. No oral
understandings, statements, promises or inducements contrary to the terms of
this Agreement exist. Other than the terms outlined herein the terms and
conditions, representations and warranties and covenants of the Transaction
Documents remain unchanged and in full force and effect.

 

2

--------------------------------------------------------------------------------




(e) AMENDMENTS. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by the parties hereto.

 

(f) NOTICES. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly delivered when received) by hand delivery, by verifiable facsimile, by
overnight delivery or by mail (registered or certified mail, postage prepaid,
return receipt requested) to the respective parties as follows:

 

If to the Company:

 

Transax International Ltd

5201 Blue Lagoon Drive, 8th Floor

Miami Florida USA 33126

Attention: Stephen Walters

Facsimile: (305) 629-3090

 

If to Cornell

 

Cornell Capital Partners, LP

101 Hudson Street, Suite 3700

Jersey City NJ 07302

Attention: Mark A. Angelo

Facsimile: (201) 985-8744

 

(g) GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the substantive law of the State of New Jersey without giving
effect to the principles of conflict of laws thereof.

 

(h) COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement.

 

In Witness Whereof, Transax International Limited and Cornell Capital Partners,
LP. have caused this Agreement to be duly executed as of the day and year first
above written.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




3

--------------------------------------------------------------------------------




TRANSAX INTERNATIONAL LIMITED

 

/s/ Stephen Walters

Stephen Walters

President and

Chief Executive Officer

 

CORNELL CAPITAL PARTNERS L.P.

 

 

By:

Yorkville Advisors, LLC

 

Its:

General Partner

 

 

By:

/s/ Mark A. Angelo

 

Name:

Mark A. Angelo

 

Title:

President

 

 

4

--------------------------------------------------------------------------------